DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 01/19/2021.

Claims 1-6 are pending and being examined.  Claims 7-11 are canceled.  Claims 1 and 5 are amended with no new subject matter being introduced.

Claims 1-11 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention are withdrawn in light of the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cioffi et al. (US 5676738) in view of Thayer et al. (US 5389125), as evidenced by Dunne (5667560).
Considering claim 1, Cioffi teaches a process for removing volatile organic compounds (VOCs) from a contaminated airstream (Cioffi, Col. 1 lines 23-24, 54-59) comprising the steps of: (a) providing an adsorber vessel having a contaminated air inlet and a clean air outlet defining there between a generally upward directed air flow path through the adsorber vessel, and an adsorbent media input and an adsorbent media output defining there between a generally downward directed media flow path, said media flow path arranged generally counter to the generally upward directed air flow path (Cioffi, Col. 2 line 47 – Col. 3 line 18); (b) providing a desorber vessel having an adsorbent media inlet and an adsorbent media outlet defining a generally downward media path there between and a desorbate gas inlet and a desorbate gas outlet defining there between a generally upward directed desorbate gas flow path, said desorbate gas flow path arranged generally counter to the downward directed media path (Cioffi, Col. 3 lines 34-67); (c) providing a first media transfer supplying the media inlet of the adsorber from an outlet of desorber (Cioffi, Col. 4 lines 21-32 and Figure 1); (d) providing a second media transfer supplying the media input of the desorber from the outlet of the adsorber (Cioffi, Col. 3 lines 25-36 and Figure 1).
Cioffi teaches (e) the media transfer from the adsorber to the desorber and from the desorber to the adsorber set at a predetermined transfer rate by teaching an air lift 
Cioffi teaches (f) directing the contaminated airstream into the contaminated air inlet of the adsorber (Cioffi, Col. 2 lines 47-53). 
Cioffi teaches (g) adsorbing the volatile organic compounds to the media in the adsorber media flow path (Cioffi, Col. 2 line 66 – Col 3 line 16).
Cioffi teaches (h) transferring the media from the adsorber to the desorber and placing the media and volatile organic compounds in a desorbate gas flow path (Cioffi, Col. 3 lines 20-36). 
Cioffi teaches (i) directing the desorbate gas from the desorbate gas outlet to a contaminant destruction system to remove contaminants from the desorbate gas (Cioffi, Col. 4 lines 39-44).
Cioffi teaches removal of air borne odors from a contaminated airstream by teaching removal of VOCs in applications such as industrial air contamination of all types, soil remediation projects, water remediation projects, any other processes or conditions for which control of airborne solvent is required (Cioffi, Col. 1 lines 23-24 and Col. 2 lines 3-7).  As evidenced by Dunne in column 1 lines 38-51 the presence of VOC’s in gas stream cause the gas stream to have unpleasant odor.  
Cioffi does not explicitly teach (j) monitoring the concentration of VOCs or odor compounds in the desorbate gas from the desorbate gas outlet and (k) adjusting the transfer rate of media flowing between the adsorber and desorber and adjusting the concentration in the desorbate gas to 50% of the lower explosive limit.
However, Thayer teaches a system and method for removing VOC’s from a circulating airstream comprising adsorption and desorption beds, system parameter sensors are distributed in the adsorption and desorption paths for sensing system parameters; a programmable controller is coupled to the system parameter sensors, to flow control valves, and to the inert gas heater for controlling the system in response to sensed system parameters; the sensors include a variety of temperature, O2, VOC, pressure and differential pressure sensors (Thayer, abstract).  Thayer teaches upon initiation of a desorption phase, a threshold combination of high temperatures, VOC concentrations, and oxygen may create combustible conditions resulting in fire or explosive reactions; similarly, during an adsorption phase, excessively high VOC concentration and temperatures may create combustible conditions (Thayer, Col. 2 lines 54-63).  Thayer teaches the automated system minimizes the risk of fire or other hazardous conditions in the VOC recovery system, VOC recovery is automatically controlled and operated in response to sensed system parameters to optimize performance (Thayer, Col. 3 lines 5-31).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to monitor the concentration of VOCs or odor compounds in the desorbate gas from the desorbate gas outlet and adjust the transfer rate of media flowing between the adsorber and desorber and adjust the concentration in the desorbate gas to 50% of the lower explosive limit.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure combustible conditions resulting in fire or explosive reactions are avoided with a reasonable expectation of success.
Considering claim 2, Cioffi teaches the desorbate gas from the desorbate gas outlet is directed to a thermal oxidizer to destroy VOC’s or odor compounds in the desorbate gas (Cioffi, Col. 4 lines 39-67).
Considering claim 3, Cioffi teaches the desorbate gas from the desorbate gas outlet is directed to a thermal oxidizer to destroy VOC’s or odor compounds in the desorbate gas, and wherein flue gas from the thermal oxidizer is supplied to a heat exchanger for indirect heating of ambient air and supplying the heated ambient air to the desorber (Cioffi, Col. 6 lines 24-60).
Considering claim 4, Cioffi teaches the desorbate gas from the desorbate gas outlet is directed to a thermal oxidizer to destroy VOC’s or odor compounds in the desorbate gas, and wherein flue gas from the thermal oxidizer is combined with ambient air and supplied to the desorbate gas inlet of the desorber (Cioffi, Col. 6 lines 24-60).
Considering claim 5, Cioffi teaches a process for removing volatile organic compounds (VOCs) from a contaminated airstream (Cioffi, Col. 1 lines 23-24, 54-59) comprising the steps of: (a) providing an adsorber vessel having a contaminated air inlet and a clean air outlet defining there between a generally upward directed air flow path through the adsorber vessel, and an adsorbent media input and an adsorbent media output defining there between a generally downward directed media flow path, said media flow path arranged generally counter to the generally upward directed air flow path (Cioffi, Col. 2 line 47 – Col. 3 line 18); (b) providing a desorber vessel having an adsorbent media inlet and an adsorbent media outlet defining a generally downward media path there between and a desorbate gas inlet and a desorbate gas outlet defining there between a generally upward directed desorbate gas flow path, said desorbate gas 
Cioffi teaches (e) the media transfer from the adsorber to the desorber and from the desorber to the adsorber set at a predetermined transfer rate by teaching an air lift blower creates a steady flow of air in transfer pipe 34 (i.e., adsorber to desorber) and 74 (i.e., desorber to adsorber) (Cioffi, Col. 3 lines 25-33 and Col 4 lines 23-26).
Cioffi teaches (f) directing the contaminated airstream into the contaminated air inlet of the adsorber (Cioffi, Col. 2 lines 47-53). 
Cioffi teaches (g) adsorbing the volatile organic compounds to the media in the adsorber media flow path (Cioffi, Col. 2 line 66 – Col 3 line 16).
Cioffi teaches (h) transferring the media from the adsorber to the desorber and placing the media and volatile organic compounds in a desorbate gas flow path (Cioffi, Col. 3 lines 20-36). 
Cioffi teaches (i) directing the desorbate gas from the desorbate gas outlet to a contaminant destruction system to remove contaminants from the desorbate gas (Cioffi, Col. 4 lines 39-44).
Cioffi teaches removal of air borne odors from a contaminated airstream by teaching removal of VOCs in applications such as industrial air contamination of all types, soil remediation projects, water remediation projects, any other processes or conditions for which control of airborne solvent is required (Cioffi, Col. 1 lines 23-24 and 
Cioffi teaches (k) heating ambient air and supplying the heated ambient air to the desorbate gas inlet of the desorber (Cioffi, Col. 6 lines 24-60).
Cioffi does not explicitly teach (j) monitoring the concentration of VOCs or odor compounds in the desorbate gas from the desorbate gas outlet and (l) modifying the volume and temperature of the heated ambient air delivered to the desorber to adjust the concentration of VOC’s or odor compounds in the desorbate gas at the desorbate gas outlet to 50% of the lower explosive limit.
However, Thayer teaches a system and method for removing VOC’s from a circulating airstream comprising adsorption and desorption beds, system parameter sensors are distributed in the adsorption and desorption paths for sensing system parameters; a programmable controller is coupled to the system parameter sensors, to flow control valves, and to the inert gas heater for controlling the system in response to sensed system parameters; the sensors include a variety of temperature, O2, VOC, pressure and differential pressure sensors (Thayer, abstract).  Thayer teaches upon initiation of a desorption phase, a threshold combination of high temperatures, VOC concentrations, and oxygen may create combustible conditions resulting in fire or explosive reactions; similarly, during an adsorption phase, excessively high VOC concentration and temperatures may create combustible conditions (Thayer, Col. 2 lines 54-63).  Thayer teaches the automated system minimizes the risk of fire or other hazardous conditions in the VOC recovery system, VOC recovery is automatically 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to monitor the concentration of VOCs or odor compounds in the desorbate gas from the desorbate gas outlet and modify the volume and temperature of the heated ambient air delivered to the desorber to adjust the concentration of VOC’s or odor compounds in the desorbate gas at the desorbate gas outlet to 50% of the lower explosive limit.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure combustible conditions resulting in fire or explosive reactions are avoided with a reasonable expectation of success.
Considering claim 6, Cioffi does not explicitly teach adjusting the first media transfer supplying the media inlet of the adsorber and adjusting the second media transfer supplying the media inlet of the desorber to modify the predetermined transfer rate and adjust the concentration of VOC’s or odor compounds in the desorbate gas at the desorbate gas outlet to 50% of the lower explosive limit.
However, Thayer teaches a system and method for removing VOC’s from a circulating airstream comprising adsorption and desorption beds, system parameter sensors are distributed in the adsorption and desorption paths for sensing system parameters; a programmable controller is coupled to the system parameter sensors, to flow control valves, and to the inert gas heater for controlling the system in response to sensed system parameters; the sensors include a variety of temperature, O2, VOC, pressure and differential pressure sensors (Thayer, abstract).  Thayer teaches upon 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the first media transfer supplying the media inlet of the adsorber and adjust the second media transfer supplying the media inlet of the desorber to modify the predetermined transfer rate and adjust the concentration of VOC’s or odor compounds in the desorbate gas at the desorbate gas outlet to 50% of the lower explosive limit.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure combustible conditions resulting in fire or explosive reactions are avoided with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding there is no teaching or suggestion in Cioffi to modify Cioffi by adjusting the media transfer and adjusting the concentration of the desorbate gas to 50% of the lower explosive limit have been fully considered but are not persuasive.
In support of above argument, applicant asserts that the Examiner has indicated that the reference to Thayer supplies the additional information to modify the Cioffi reference to arrive at a combination that is anticipatory of Applicant’s claims.  However, the rejection is not an anticipatory rejection but rather an obviousness rejection.  Thus, applicant’s arguments are not commensurate in scope with the current rejection.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Cioffi is not used to teach adjustment of the flows to and from adsorber/desorber and adjust the concentration of the desorbate gas to 50% of the lower explosive limit.
Thayer is used to teach a programmable controller that controls and maintains system operation at an efficient level in response to system parameters monitored.  Thayer teaches for example, the controller initiates a desorption cycle for desorption and regeneration of the an adsorption bed when VOC concentration in process air at the adsorption bed outlet exceeds a second VOC concentration threshold value, a cycle switch coupled to the flow control valves switches the saturated adsorption bed from and adsorption path to a desorption loop (Thayer, Col. 5 lines 15-30); the sensors include a variety of temperature, O2, VOC, pressure and differential pressure sensors (Thayer, abstract).  Thayer teaches upon initiation of a desorption phase, a threshold 
Thus, Thayer provides the motivation (i.e., ensure combustible conditions resulting in fire or explosive reactions are avoided) to modify Cioffi by adjusting the flows to and from adsorber/desorber and adjust the concentration of the desorbate gas to 50% of the lower explosive limit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734